DETAILED ACTION
1.	The following Office Action is based on the amendment filed on March 25, 2021, having claims 1-2, 9, 12, 18, and 20-30 (claims 3-8, 10-11, 13-17, and 19 having been cancelled, and claims 21-30 are newly added). 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	 Applicant’s arguments, filed March 25, 2021, with respect to the rejection of claims 1-20 have been fully considered and are persuasive. Therefore, the rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-2, 9, 12, 18, and 20-30 are allowed. The closest prior art reference is Livanos et al. (US 2016/0269929 A1) discloses a PCRF (policy and charging rules function) obtains congestion information associated with user(s) from a RCAF (radio access network congestion awareness function) (par. 44). However, Livanos does not teach that the PCRF configures a RFSP based on the congestion information to perform access control for the UE(s) based the selection priority identifier. 


5.	The following is an examiner’s statement of reasons for allowance:
	For claims 1-2, 9, 12, 18, and 20-30, the prior art fails to teach the combination of:
configuring, by the network device, a radio access technology/frequency selection priority (RFSP) of the UE based on the congestion information of the RAN;
sending, by the network device to the RAN, a selection priority identifier corresponding to the frequency selection priority; and
performing, by the RAN, access control on the UE based on the selection priority identifier;
wherein the network device is a policy and charging rules function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471